SO ORDERED.

SIGNED this 29th day of October, 2018.




__________________________________________________________________________


               DESIGNATED FOR ONLINE PUBLICATION

          IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE DISTRICT OF KANASAS


IN RE:

JOSEPH RAYMOND BOUCHER,                      Case No. 17-11708
               Debtor.                       Chapter 13

IN RE:

SWIFT FINANCIAL
CORPORATION

                        Plaintiff,           Adv. No. 17-5155

vs.

JOSEPH RAYMOND BOUCHER
and STIX, INC. d/b/a STIX POOL
AND DARTS

                       Defendants.



                      MEMORANDUM OPINION


                                                                             1

             Case 17-05155   Doc# 62     Filed 10/29/18   Page 1 of 15
      Just dropping the word “fraud” into a default judgment doesn’t make it

non-dischargeable. Unsupported and unreasoned conclusory fraud findings

receive no preclusive effect in bankruptcy court, especially when those findings

were made without the debtor participating. Without some record showing that

Joseph Boucher engaged in intentionally misleading speech or conduct that

caused Swift Financial Corporation to extend him credit, Swift’s summary

judgment motion must be denied. Swift’s request that its arbitration award be

confirmed is also temporarily denied pending Swift’s demonstrating that mine

is the proper Court to do that. 1

      Facts

      Joseph Boucher filed for chapter 13 bankruptcy relief on August 31, 2017. Swift

commenced this adversary proceeding seeking to except Boucher’s debt to it from

discharge under § 523(a)(2)(A) and (B), and requesting that this Court confirm an

arbitration award against Boucher. Swift moves for summary judgment, contending

that the Court must give collateral estoppel effect to an uncontested arbitration

award entered against Boucher.

      Prior to filing, Boucher owned two Kansas corporations—JonRoco, Inc. and

Stix Inc—both of which were voluntarily dissolved on January 5, 2017. JonRoco

owned real estate properties on south Main Street and on south Meridian in Wichita.

Boucher ran a pool hall called Stix, d/b/a Stix Pool and Darts, in the Meridian

property for over ten years until it closed December 24, 2016.


1Swift Financial Corporation appears by its attorney Austin B. Hayden. Joseph
Boucher appears by his attorney William H. Zimmerman, Jr.
                                                                                2

               Case 17-05155        Doc# 62   Filed 10/29/18   Page 2 of 15
       In February 2016, JonRoco’s lender Rose Hill Bank sued JonRoco, Boucher,

and Boucher’s ex-wife, Rochana, in state court to foreclose real estate mortgages in

excess of $530,000 against the Main and Meridian properties. Boucher and Rochana

were separated and in the midst of a divorce proceeding that began in 2015. Boucher

was named in the foreclosure action as a guarantor of the JonRoco debt. Stix was not

named a party. The Bank obtained personal service of process on Rochana as an

individual and as a representative of JonRoco. It served Boucher by leaving the

summons at his residence. Boucher disputes that he received the summons and

claims he was unaware of the foreclosure action until November of 2016, after the

Bank obtained judgment. Boucher’s attorney did not enter his appearance in the

foreclosure case until November 17, 2016. 2         Swift was unaware of the JonRoco

foreclosure and contends it would not have entered into future receivables sales

agreements with Stix/Boucher had it known.

       In August and again in September of 2016, Stix/Boucher applied for and

entered into two future receivables sales agreements with Swift Financial

Corporation, a Delaware corporation. 3 Except for the amounts of each Agreement,

the terms of the Agreements were virtually identical. In the August sale agreement,

Swift purchased $63,950 of Stix’s future receivables for $50,000. 4 In the September




2 Doc. 55-1, p. 12.
3 “Receivables” were defined under the sale agreements to include “all payment
rights” resulting from customers’ purchases of goods and services from Stix, and
included cash, checks, money orders, electronic fund transfers, and credit and debit
cards. Doc. 45-5, p. 3, §1(f).
4 Doc. 45-5, pp. 1-13.


                                                                                       3

               Case 17-05155      Doc# 62     Filed 10/29/18   Page 3 of 15
sale agreement, Swift purchased $19,653 of Stix’s future receivables for $14,900.5

The purchase price under these Agreements was transferred to Stix by separate wire

transfers. Stix agreed to repay Swift by paying weekly a percentage of its receivables.

To effectuate this, Stix maintained a remittance account and authorized Swift to

withdraw the weekly amount via electronic fund transfers. Boucher personally

guaranteed Stix’s obligations under the Agreements. Swift’s obligations under the

Agreement became effective upon “complet[ing] its review of [Stix]” and paying the

purchase price. 6

       Both Agreements contain representations and warranties by Boucher and Stix

that Stix was financially solvent, all information provided to Swift accurately

reflected Stix’s and Boucher’s financial condition and results of operations, and that

the future receivables were not subject to any prior encumbrances, claims, charges,

or liens. 7 Events of default under the Agreements include: (1) the failure to make the

weekly remittance of the receivables (i.e. nonpayment); (2) the breach of any

representation or covenant in the Agreement or the providing of any false or

misleading information to Swift; and (3) after the date of the Agreement, becoming

subject to any material judgment. 8 The Agreements contained no representations

about pending lawsuits at the time of their execution.

       The Agreements also contained an arbitration clause providing for any claim

between Swift and Stix/Boucher to be submitted to binding arbitration administered


5 Doc. 45-6, pp. 1-13.
6 Doc. 45-5, p. 2, ¶ C.
7 Doc. 45-5, pp. 6-7, § 9.
8 Doc. 45-5, pp. 5-6, § 7. Emphasis added.


                                                                               4

               Case 17-05155      Doc# 62    Filed 10/29/18   Page 4 of 15
by the American Arbitration Association (AAA). 9 After Stix/Boucher defaulted on the

weekly remittances, Swift demanded arbitration in February of 2017. 10 That demand

is not part of the summary judgment record, but is referenced in AAA’s February 27,

2017 notice to Boucher which describes Swift’s claim and states that Boucher’s

answer is due March 10, 2017. 11 Boucher received the notice but did not answer nor

participate in the arbitration. After Boucher failed to respond, the arbitrator held a

telephonic hearing on June 12, 2017 in which Swift’s counsel presented unspecified

evidence regarding its claim, 12 and the arbitrator issued his Award on July 11, 2017

in favor of Swift in the amount of $70,047.22, together with the AAA’s administrative

fees and the arbitrator’s fee. 13 The Award recites that the arbitrator heard Swift’s

“proofs and allegations” at the telephonic hearing and found that—

       Stix is liable for breach of the Contracts, and that Joseph Boucher is
       liable as a guarantor and for fraud in obtaining the Contracts by failing
       to disclose a pending foreclosure action on the Stix place of business . .
       . 14

Swift omitted whatever evidence it relied on to prove this “fraud” to the arbitrator




9 Doc. 45-5, pp. 10-11, § 24. A “claim” included contractual claims and claims for
fraud. § 24(b).
10 In addition to the monetary default, an event of default would have occurred when

the Rose Hill Bank obtained judgment against Boucher in November of 2016.
11 Doc. 45-9, p. 4. It is disingenuous to not include the arbitration demand in the

summary judgment record. The demand would set forth each of the claims or issues
that Swift submitted to arbitration.
12 The arbitration was conducted under the Commercial Arbitration Rules. Rule 31

provides that where a party fails to appear the arbitration may proceed with the
arbitrator requiring the appearing party [Swift] “to submit such evidence as the
arbitrator may require for the making of an award.” See Doc. 45-11, p. 22.
13 Doc. 45-7.
14 Id.


                                                                                   5

               Case 17-05155      Doc# 62    Filed 10/29/18   Page 5 of 15
from the summary judgment record. Nor did it provide a transcript of the telephonic

hearing. In discovery in this case, Boucher denied knowing about the JonRoco

foreclosure when he signed the Agreements. This creates a material issue of fact. 15

Boucher also contends that there is no evidence that he deliberately, with the intent

to deceive or defraud Swift or that he concealed or failed to disclose the foreclosure.

He also notes (and I agree) that fraudulent intent is rarely shown on summary

judgment.

       Analysis

       The question of dischargeability of a debt is a federal question governed by the

Bankruptcy Code and the bankruptcy court has exclusive jurisdiction to determine

dischargeability of all claims relating to fraud. 16 So even if another tribunal finds

fraud by a debtor, the bankruptcy court must apply the § 523 standards to decide the

issue of dischargeability. State law fraud can differ from nondischargeable fraud

under § 523(a)(2). 17

       Here, Swift asks this Court to declare Boucher’s debt under the Award

nondischargeable under 11 U.S.C. § 523(a)(2)(A) as having been incurred by fraud. It

says the Court must give collateral estoppel effect to the arbitrator’s finding of “fraud”

in the Award based upon Boucher’s failing to disclose the pending JonRoco foreclosure

action when he entered into the Agreements. But it’s not that simple.




15 Doc. 45-3, Request for Admission No. 9; Doc. 45-8, Interrogatory No. 8.
16 Grogan v. Garner, 498 U.S. 279, 284 (1991) (citing Brown v. Felsen, 442 U.S. 127,
129-130 (1979)); In re Curtis, 40 B.R. 795, 803 (Bankr. D. Utah 1984).
17 Curtis, 40 B.R. at 803-04.


                                                                                       6

               Case 17-05155      Doc# 62     Filed 10/29/18   Page 6 of 15
       The use of collateral estoppel in the bankruptcy context of determining the

nondischargeability of a debt has prompted much discussion in the courts. In Grogan

v. Garner, the United States Supreme Court generally recognized that “collateral

estoppel principles do indeed apply in discharge exception proceedings pursuant to §

523(a).” 18 Courts first look to determine whether the federal rule of issue preclusion

or the state’s law of collateral estoppel applies. 19 The federal rule requires that the

issues sought to be precluded must have been “actually litigated” in the prior

proceeding. 20 Thus, under the federal rule, a judgment entered in the prior proceeding

by confession, consent, or default isn’t entitled to collateral estoppel effect because

none of the issues were actually litigated. 21

       Some states’ collateral estoppel principles give preclusive effect to a state court

default judgment because the state law requires only that the parties had an

“opportunity to litigate,” even if the issues were not actually litigated. Doing that

would prevent a bankruptcy court from retrying those issues. 22 Here, Swift proceeds

in a federal court, seeking relief under two federal statutes, the Bankruptcy Code and

the Federal Arbitration Act. In Brown v. Felsen, the Supreme Court held that




18 Grogan v. Garner, 498 U.S. 279, 284 n. 11 (1991) (determining the appropriate
standard of proof in determining nondischargeability under § 523(a)(2)).
19 See In re Wald, 208 B.R. 516, 520-26 (Bankr. N.D. Ala. 1997) (discussing the

general federal rule (followed by a majority of courts) and state law collateral
estoppel rules and application to state court default judgments).
20 See Arizona v. California, 530 U.S. 392, 414 (2000) (issue preclusion applies only

“[w]hen an issue of fact or law is actually litigated and determined by a valid and
final judgment, and the determination is essential to the judgment,” quoting
RESTATEMENT (SECOND) OF JUDGMENTS § 27, at 250 (1982)).
21 Arizona v. California, 530 U.S. at 414;
22 See Marrese v. American Academy of Orthopaedic Surgeons, 470 U.S. 373 (1985).


                                                                                        7

               Case 17-05155       Doc# 62    Filed 10/29/18    Page 7 of 15
bankruptcy courts should apply federal law to determine whether to grant collateral

estoppel effect to a state court default judgment.         23   That direction requires me to

apply the same rule here.

       Other collateral estoppel questions are pertinent to the Award in this case. Can

an arbitration award be given collateral estoppel effect? The Tenth Circuit has given

collateral estoppel effect to a confirmed arbitration award, at least where “the

arbitration was akin to a full-blown trial.” 24 Can an unconfirmed, but final,

arbitration award be given collateral estoppel effect? Though there is no clear Tenth

Circuit authority on this issue, there is ample authority from other circuits that an

unconfirmed, final arbitration award may be given preclusive effect. 25

       This Award is akin to a default judgment. The federal rule of issue preclusion

requires the issue of fraud to have been “actually litigated.” Under the federal rule, a

judgment by default is not accorded collateral estoppel effect. 26 Boucher did not file

an answer to Swift’s demand for arbitration; the Commercial Arbitration Rules


23 See Brown v. Felsen, 442 U.S. 127 (1979); Wald, 208 B.R. 516, 520 (concluding that
Supreme Court decision Brown v. Felsen requires bankruptcy courts to apply federal
law to determine the collateral estoppel effect of a state court default judgment). See
also Doc. 45-5, § 24(c), (d); 9 U.S.C. § 1 et seq.; Lewis v. Circuit City Stores, Inc., 500
F.3d 1140, 1152 (10th Cir. 2007) (where Federal Arbitration Act applies to
arbitration agreement, it preempts any conflicting state law).
24 See B-S Steel of Kansas, Inc. v. Texas Industries, Inc., 439 F.3d 653, 662-66 (10th

Cir. 2006) (agreeing with and quoting the district court decision, 327 F. Supp. 2d
1252, 1258 (D. Kan. 2004)); Coffey v. Dean Witter Reynolds Inc., 961 F.2d 922, 925-
28 (10th Cir. 1992);
25 See e.g., Jacobson v. Fireman’s Fund Ins. Co., 111 F.3d 261, 267-68 (2nd Cir. 1997);

Wellons, Inc. v. T.E. Ibberson Co., 869 F.2d 1166, 1169 (8th Cir. 1989); Manganella v.
Evanston Ins. Co., 700 F.3d 585, 591 (1st Cir. 2012).
26 See RESTATEMENT (SECOND) OF JUDGMENTS § 27, cmt. e (1982) (issues not

“actually litigated” include issues determined by default, consent, or confession; the
general rule in § 27 doesn’t apply when the issue has not been contested in the prior
action).
                                                                                         8

                Case 17-05155       Doc# 62     Filed 10/29/18     Page 8 of 15
provide that Boucher was therefore deemed to have denied Swift’s claim, so the

arbitration went forward. 27 He did not participate in the preliminary hearing held

by the arbitrator. 28 Nothing in this record suggests that Boucher participated in any

“discovery” or exchanged documents or information with Swift during the arbitration.

Swift argues that the Award cannot be a “default judgment” because the Commercial

Arbitration Rules do not permit an arbitrator to make an award solely upon a party’s

default or absence, but require the party present at the hearing to submit evidence

“as the arbitrator may require for the making of an award.” 29 Swift says that

happened at the telephonic hearing held June 12, 2017, but who knows? Swift didn’t

describe what it presented or supply a transcript for the summary judgment record.

Boucher did not appear or participate in that hearing. Swift’s unopposed presentation

of its evidence (if that happened) doesn’t transform the proceedings without Boucher

into “actual litigation.” Under the federal issue preclusion rule, the Award is not

entitled to collateral estoppel effect.

       In Brown v. Felsen, the Supreme Court addressed the bankruptcy court’s role

in considering dischargeability of a debtor’s debt based upon a prior state court

judgment. 30 In that case, the parties stipulated to a consent judgment in favor of

Brown and against Felsen, without articulating the theory of Felsen’s liability. When

Felsen filed bankruptcy, Brown sought a determination that the debt was not



27 Doc. 45-11, Rule 5(a), p. 12.
28 Doc. 45-11, Rule 21, p. 19.
29 Doc. 45-11, Rule 31 at p. 22. Rule 32(a) required Swift to present evidence to

support its claim.
30 442 U.S. 127 (1979).


                                                                                    9

               Case 17-05155       Doc# 62     Filed 10/29/18    Page 9 of 15
dischargeable because it was incurred by debtor’s fraud and malicious conversion.

Felsen contended that Brown was barred from relitigating the nature of his debt to

Brown under the doctrine of res judicata. The Supreme Court rejected that contention

and held that the bankruptcy court was not limited to a review of the judgment and

record in the prior state-court proceeding in determining the dischargeability of the

debt. The bankruptcy court could consider evidence extrinsic to the judgment as well

as the state court record in the prior proceeding to determine whether the debt was

dischargeable.

       Brown concerned res judicata. The Supreme Court distinguished that doctrine

from collateral estoppel, leaving open the possibility that collateral estoppel might

preclude relitigation of issues in dischargeability proceedings:

              This case concerns res judicata only, and not the narrower
       principle of collateral estoppel. Whereas res judicata forecloses all that
       which might have been litigated previously, collateral estoppel treats as
       final only those questions actually and necessarily decided in a prior
       suit. [citations omitted]. If, in the course of adjudicating a state-law
       question, a state court should determine factual issues using standards
       identical to those of § 17, then collateral estoppel, in the absence of
       countervailing statutory policy, would bar relitigation of those issues in
       the bankruptcy court. Because respondent does not contend that the
       state litigation actually and necessarily decided either fraud or any
       other question against petitioner, we need not and therefore do not
       decide whether a bankruptcy court adjudicating a § 17 question should
       give collateral estoppel effect to a prior state judgment. 31




31Id. at 139, n. 10. See In re Franklin, 615 F.2d 909, 911 (10th Cir. 1980) (bankruptcy
court not limited to state court record in making dischargeability determination).
Section 17 of the Bankruptcy Act of 1898 is the precursor to 11 U.S.C. § 523(a)(2).


                                                                                    10

               Case 17-05155      Doc# 62     Filed 10/29/18    Page 10 of 15
Finally, even though Brown was decided under the Bankruptcy Act, it remains good

law today.

       Even if the Award merited collateral estoppel effect, determining whether the

debt it represents should be discharged is governed by § 523(a)(2) standards and this

Court has discretion to apply issue preclusion. 32 To prevail on a § 523(a)(2)(A) actual

fraud claim, the creditor must prove by a preponderance of the evidence that debtor

made a false representation with the intent to deceive the creditor, that the creditor

justifiably relied on the representation, and that debtor’s misrepresentation caused

the creditor’s loss. 33 In Fowler Bros. v. Young, the Tenth Circuit recognized that a

failure to disclose may constitute a false representation and satisfy the first element

of a § 523(a)(2)(A) claim in circumstances where there is a duty to disclose. 34 The

Award’s bare fraud finding was based on debtor’s failure to disclose the foreclosure

lawsuit. The arbitrator did not find that Boucher had a duty to disclose the pending

foreclosure action. Nor is the source of that duty clear. 35 If Boucher did not have a

duty to disclose, Swift must establish that debtor made a false representation. Again,


32 See Parklane Hosiery Co., Inc. v. Shore, 439 U.S. 322, 331 (1979) (Trial courts have
broad discretion to determine whether the use of offensive collateral estoppel should
be applied.); Arapahoe County Pub. Airport Auth. V. FAA, 242 F.3d 1213, 1220 (10th
Cir. 2001) (even where elements of collateral estoppel are present, it is within court’s
discretion whether to apply the doctrine). See also Greenblatt v. Drexel Burnham
Lambert, Inc., 763 F.2d 1352, 1361 (11th Cir. 1985) (federal courts should be hesitant
to preclude the litigation of a federal claim based on the collateral estoppel effects of
a prior arbitration award, focusing on the federal interest in insuring a federal court
determination of the federal claim).
33 Id. at 1373
34 Id. at 1374-75.
35 See Myklatun v. Flotek Industries, Inc., 734 F. 3d 1230, 1234 (10th Cir. 2013) (A

duty to disclose may arise from a fiduciary or agency relationship between the
parties). An arms-length commercial sale transaction between a buyer and seller
creates no fiduciary or agency relationship.
                                                                                      11

               Case 17-05155       Doc# 62     Filed 10/29/18    Page 11 of 15
the arbitrator made no finding that Boucher falsely represented there were no

lawsuits pending against him. The Agreements, fully integrated contracts, lack

affirmative representations by Boucher that he was not the subject of any pending

lawsuit or litigation when they were executed. 36 Nor is a separate guaranty

agreement part of the record here. 37 Maybe Boucher made that representation in the

application process, but the record lacks any evidence that the application was

submitted to the arbitrator. Nor was it submitted to the Court. In sum, there is

nothing in the record other than the Agreements themselves and the Award.

       Not only is the “false representation” element missing, so is any proof of

Boucher’s intent to deceive Swift. The Award made no findings on this or any other

element of § 523(a)(2)(A). The cupboard is also bare of any record shedding light on

whether Boucher’s nondisclosure was intentional or inadvertent. No transcript or

record of the telephonic hearing before the arbitrator has been submitted by Swift to

demonstrate the “proof” it submitted in the arbitration. The Commercial Arbitration

Rules do not require the arbitrator to make detailed findings of fact and conclusions

of law. Rule 46(b) addresses the Form of Award and provides:

       The arbitrator need not render a reasoned award unless the parties
       request such an award in writing prior to appointment of the arbitrator
       or unless the arbitrator determines that a reasoned award is
       appropriate. 38


36 See Doc. 45-5, §§ 9, 25.
37 The Court observes that the Agreements defined “you” or “your” as used in certain
sections, including the representations and warranties section (§ 9), to apply to both
Stix (the Business) and each guarantor individually. See Doc. 45-5, § 5(b). This
presumably dispensed with the need for a separate written guaranty agreement
with Boucher.
38 Doc. 45-11, p. 27, Rule 46.


                                                                                   12

               Case 17-05155      Doc# 62    Filed 10/29/18    Page 12 of 15
Swift could have asked the arbitrator to address each element of the fraud it alleged

and to make findings based upon the evidence it presented to support those

allegations. It didn’t, leaving this Court with only the arbitrator’s bald fraud

conclusion based on Boucher’s alleged failure to disclose the JonRoco foreclosure suit.

Such a bare record cannot be accorded collateral estoppel effect. 39                Summary

judgment on Swift’s § 523(a)(2)(A) claim is denied.

       Swift’s argument that the collateral estoppel effect of the Award prevents

litigation of its § 523(a)(2)(B) fraudulent financial statement claim against Boucher

also fails at this point. A claim under § 523(a)(2)(B) requires proof that Boucher made

a written statement respecting his financial condition, the written statement was

false, Swift reasonably relied upon the written statement, and Boucher made the

written statement with the intent to deceive. 40

       The Award doesn’t mention that Boucher made a false written

statement regarding his financial condition and Swift hasn’t supplied one.

That is far short of establishing a § 523(a)(2)(B) claim. The Award is not

entitled to collateral estoppel effect with respect to the § 523(a)(2)(B) claim for




39 Cf. Jones v. Gilbride (In re Gilbride), 32 B.R. 75, 76 (Bankr. S.D. Fla. 1983) (final
judgment that recited only legal conclusions was insufficient for application of
collateral estoppel) and State Bank of Springhill v. Davis (In re Davis), 18 B.R. 301,
(Bankr. D. Kan. 1982) (granting plaintiffs’ motion for summary judgment and
applying collateral estoppel to dischargeability complaint where state court actually
and necessarily litigated issues of how fraud occurred and made detailed findings of
fact and conclusions of law satisfying all the elements for nondischargeability).
40 See Lamar, Archer & Cofrin, LLP v. Appling, __ U.S. __, 138 S. Ct. 1752, 1761, 201

L. Ed. 2d 102 (June 4, 2018) (statement is respecting a debtor’s financial condition if
the statement has a direct relation to or impact on the debtor’s overall financial
status and can be a statement about a single asset).
                                                                                     13

               Case 17-05155      Doc# 62     Filed 10/29/18    Page 13 of 15
all the same reasons articulated above. Stix’s or Boucher’s breach of the

Agreements does not prove that Boucher presented a false written statement

about his financial condition to obtain the money Swift advanced under those

Agreements. Summary judgment on the § 523(a)(2)(B) claim must also be

denied.

       Finally, Boucher filed bankruptcy before Swift petitioned a court to

confirm the Award. Swift did not request stay relief to obtain confirmation of

the Award in another forum, but it has included that request for relief in its

adversary complaint.       Parties to an arbitration under the Commercial

Arbitration Rules are deemed to have consented to a court’s entry of judgment

on the Award. 41 Boucher opposes Swift’s request to confirm the Award on

summary judgment because it was entered by default. 42 Swift asserts that any

court, including the bankruptcy court, may confirm an arbitration Award

under the Federal Arbitration Act. The provision cited by Swift, however,

states that if the arbitration agreement does not specify the court to enter

judgment on the award, then the application is to be made to “the United

States court in and for the district within which such award was made.” 43 The

Court questions whether it is the proper court to confirm the Award as the

arbitration provision in the parties’ Agreements provides that an arbitration

hearing is to be held in Delaware. No in-person hearing was held; it was


41 Rule 52(c), Doc. 45-11, p. 29.
42 Doc. 55 at p. 6. In his answer to the complaint, Boucher only denied the Award’s
binding effect on the Court. See Doc. 28, ¶ 9.
43 See Doc. 45 at p. 3, citing 9 U.S.C. § 9.


                                                                                  14

              Case 17-05155      Doc# 62     Filed 10/29/18    Page 14 of 15
conducted   via    teleconference.   The   arbitrator   appears   to     reside   in

Pennsylvania, based on his curriculum vitae, and presumably would have

made the Award in that “district.” The Court will defer ruling on Swift’s

request to confirm the Award to the trial and hear that issue along with the

nondischargeability claims. In any event, the confirmation of the Award, will

not change this Court’s determination regarding its collateral estoppel effect

on Swift’s § 523(a)(2)(A) and (B) claims remaining for trial.

      Conclusion

      Summary judgment is DENIED. This matter is presently scheduled

for trial on the November 13-14, 2018 stack docket. The Court will convene a

brief telephonic status conference with counsel on October 31, 2018 at 1:30

p.m. Counsel are directed to contact clerk staff to obtain the call-in

information.

                                           ###




                                                                                  15

               Case 17-05155    Doc# 62    Filed 10/29/18   Page 15 of 15
